Citation Nr: 1400099	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  11-32 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for right ear hearing loss.

2. Entitlement to service connection for dizziness.


REPRESENTATION

Veteran represented by: Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

W. Doernberg, Associate Counsel



INTRODUCTION

The Veteran served on active military duty from September 1989 to July 1997.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2011 and November 2011 rating decisions by the Lincoln, Nebraska Regional Office (RO) of the Department of Veterans Affairs (VA).

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

Private treatment records indicate a current right ear hearing loss based upon findings on what appears to be a Maryland CNC word test.  The record reflects that the Veteran experienced in-service noise exposure.  Therefore, VA's duty to obtain a medical examination as to etiology is triggered.  The Board notes that the Veteran failed to attend a previous VA audiological examination.  However, because the Veteran attended subsequent neurological examinations, the Board finds that it is likely that the Veteran will attend a VA audiological examination.

The Board also finds that it is necessary to obtain an addendum opinion as to the etiology of the Veteran's dizziness as prior opinions failed to fully express etiological opinions pertaining to secondary service connection.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for an appropriate VA examination to determine whether her claimed right ear hearing loss is related to an injury or disease in service.  The claims file and any pertinent records in Virtual VA should be made available for review of the Veteran's pertinent medical and other history.  The examination shall include any diagnostic testing or evaluation deemed necessary.

The examiner shall provide an opinion as to whether it is at least as likely as not that the Veteran's current right ear hearing loss is a result (in whole or part) of an injury or disease incurred during service.

It is noted that the Veteran is already in receipt of service connection for left ear hearing loss on the basis of evidence that her military occupational specialty (MOS) of radioman is consistent with acoustic trauma.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.    

2.  Next, the RO shall return the claims file to the March 2012 VA examiner (or if unavailable, to another suitably qualified clinician) to obtain an addendum opinion.

The examiner should state whether it is at least as likely as not that the Veteran's dizziness is a result (in whole or part) of an injury or disease incurred during service.  The examiner should also state whether it is at least as likely as not that the Veteran's dizziness is either caused by or permanently aggravated by her service-connected left ear hearing loss.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

